       Case 4:19-cr-00264-SDJ-KPJ Document 94 Filed 11/14/19 Page 1 of 6 PageID #: 547

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Eastern District of Texas

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:19-cr-264
                       George Wagner, III                               )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                     Page 1 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 94 Filed 11/14/19 Page 2 of 6 PageID #: 548

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above.
               OR
               The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                     Page 2 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 94 Filed 11/14/19 Page 3 of 6 PageID #: 549

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
See Attachment A.



The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding.


             SIGNED this 14th day of November, 2019.




                                                   ___________________________________
                                                   Christine A. Nowak
                                                   UNITED STATES MAGISTRATE JUDGE




                                                                                                                   Page 3 of 3
Case 4:19-cr-00264-SDJ-KPJ Document 94 Filed 11/14/19 Page 4 of 6 PageID #: 550


                                       ATTACHMENT “A”

         Defendant George Wagner, III is charged by Indictment with a violation of Title 21 U.S.C.
 § 846—Conspiracy to Distribute and Possess with the Intent to Distribute a Controlled Substance
 (Count 2); and a violation of Titles 21 U.S.C. § 841(a)(1) and 18 U.S.C. §2—Possession with the
 Intent to Distribute and Distribution of Controlled Substances and Aiding and Abetting (Count 5).
 Per the Indictment, Count 2 carries a term of imprisonment of not more than twenty (20) years; a
 fine of not more than $1,000,000, or both; a term of supervised release of at least three (3) years;
 and a special assessment of $100. Count 5 carries a term of imprisonment not more than twenty
 (20) years; a fine of not more than $1,000,000, or both; a term of supervised release of at least
 three (3) years; and a special assessment of $100. The Government has sought to detain Defendant
 under Title 18 U.S.C. §§ 3142(f)(1) and 3142(f)(2). On November 6, 2019, the Court held a
 hearing to determine whether Defendant should be held in custody pending trial in accordance
 with 18 U.S.C. § 3142(f). Assistant United States Attorney Jay R. Combs appeared on behalf of
 the Government. Defense counsel Christie Merchant appeared on behalf of Defendant. The
 Parties concurred the presumption is applicable to this case.

         The Court has considered the presumption arising under Title 18 U.S.C. §3142(e), as well
 as the testimony and evidence presented at the detention hearing (including the testimony of Task
 Force Officer David Roach, Dallas Police Department, and Defendant’s proffer related to his
 proposed third-party custodian), and the Pretrial Services Report (including its recommendation
 that Defendant be detained), in light of all the factors listed in 18 U.S.C. § 3142(g)—including the
 nature and circumstances of the offense charged, the apparent weight of the evidence against
 Defendant, Defendant’s history and characteristics, and the nature and seriousness of the danger
 to any person or the community.

 EVIDENCE PRESENTED:

 The Government’s Evidence Shows Defendant is a Danger to the Community and a Flight
 Risk.

        The Government offered testimony from Task Force Officer David Roach with the Dallas
 Police Department. TFO Roach is employed as a Detective with the Dallas Police Department
 and he is currently assigned to the Drug Enforcement Agency. The Court found TFO Roach’s
 testimony to be credible. TFO Roach testified to the following:

         Defendant was identified as a supplier of narcotics in the Dallas-Fort Worth area and
 Oklahoma after an investigation following an overdose death in Fairview, Texas on or about
 December 28, 2018. TFO Roach advised that Defendant has a business relationship with co-
 defendant Bussell who has been identified as the leader and/or cell-head of a drug trafficking
 organization distributing various narcotics, including but not limited to counterfeit and illicit
 pharmaceutical narcotics. Defendant is alleged to have supplied the Bussell organization with a
 portion of the pharmaceutical narcotics it is distributing.

         TFO Roach estimated the Bussell DTO is responsible for the distribution of approximately
  3,000 Oxycodone pills per month and 2,000 (counterfeit) Adderall pills per month, which has been
Case 4:19-cr-00264-SDJ-KPJ Document 94 Filed 11/14/19 Page 5 of 6 PageID #: 551


 occurring for at least 18 months; TFO Roach testified this volume of pills constitutes in excess of
 5 kilograms of Fentanyl in regard to the Oxycodone pills and 5 kilograms of methamphetamine
 in regard to the Adderall pills. Multiple text messages between Defendant and Bussell reflected
 his active and voluntary participation in the distribution of narcotics. Defendant supplied and/or
 purchased from the Bussell DTO hundreds of Adderall pills, hundreds of THC-vape cartridges,
 and a substantial amount of “Molly” (MDMA). The narcotics that Defendant supplied were
 later provided to other mid-level distributors in the organization and/or sold to consumers
 (in hand-to-and transactions) of the Bussell DTO at co-defendant Bussell’s direction. TFO
 Roach testified that another overdose death attributable to the Bussell DTO occurred within
 twenty-four hours prior to the instant detention hearing.

         Defendant’s Pretrial Services Report includes a recommendation that Defendant be
 detained and relays Defendant's lengthy prior criminal history which includes charges and
 convictions for: (1) attempted murder, 2nd degree (two charges) and theft of check; (2) criminal
 trespass; (3) burglary of a vehicle; (4) assault; and (5) criminal mischief. TFO Roach testified
 that Defendant’s attempted murder charges resulted in convictions and a sentence of
 approximately fifteen years, which arose out of a stabbing during a narcotics transaction. The
 Government alleged Defendant has a past violation of parole. Defendant has a current, valid US
 passport (Defendant has offered to proffer that passport to the Court).

 Defendant’s Evidence Fails to Rebut the Presumption.

         Testimony by TFO Roach confirmed that Defendant has ties to the community and a
 consistent history of employment. Character letters were submitted in support of
 Defendant's release by third parties, of those letters, TFO Roach testified that certain
 of the submissions came from individuals with prior felony conviction. Defendant called
 George William Wagner, Jr., Defendant’s father, to testify. George Wagner, Jr. also offered
 to be a third-party custodian. The Court finds this testimony, alongside the testimony
 elicited on cross-examination, insufficient to rebut the presumption.

 CONCLUSION:

        Based on the allegations in the indictment, the evidence presented at Hearing, and the
 information in the Pretrial Services Report, the Court concludes as follows:

(1)     The Indictment charges and evidence presented establishes that there is probable cause that
        Defendant committed the offenses with which she is charged, in violation of Titles
        21 U.S.C. § 841(a)(1), 18 U.S.C. § 2, and 21 U.S.C. § 846.
(2)     Pursuant to 18 U.S.C. § 3142(e)(3)(A), a rebuttable presumption exists that no condition
       or combination of conditions will reasonably assure the safety of the community or
       Defendant’s appearance as required. See United States v. Trosper, 809 F.2d 1107, 1110
       (5th Cir. 1987) (holding the presumption was properly applied to defendant upon proof
       that he had been indicted).
Case 4:19-cr-00264-SDJ-KPJ Document 94 Filed 11/14/19 Page 6 of 6 PageID #: 552




 (3)   In addition to the presumption, the very nature of drug offenses constitutes a danger to the
       community, which may justify pretrial detention. United States v. Morales, No. 4:11CR3,
       2011 WL 3651355, at *3 (E.D. Tex. Aug. 19, 2011) (citing United States v. Royal, 759 F.
       Supp. 1238 (E.D. Tex. 1990)); see also United States v. Morris, 608 F. App’x 299 (5th Cir.
       2015) (citing United States v. Fortna, 769 F.2d 243 (5th Cir. 1985)); United States v.
       Mathes, 593 F. App’x 391, 392 (5th Cir. 2015); United States v. Alvarado, No. 2:17-CR-
       112-D, 2017 WL 5467686, at *3 (N.D. Tex. Nov. 14, 2017) (“In making its ultimate
       determination, ‘the court may still consider the finding by Congress that drug offenders
       pose a special risk of flight and dangerousness to society.’”); United States v. Anderson,
       No. 3:14-CR-210, 2014 WL 2764747, at *4 (N.D. Tex. June 18, 2014) (“The risk of
       continued narcotics trafficking on bail constitutes a risk to the community.”)

 (4)   Defendant has not rebutted the presumption that there is no condition or combination
       of conditions on which Defendant could be released that would reasonably assure that
       Defendant would not pose a danger to the community and/or that would reasonably assure
       his appearance at trial.
 (5)   Defendant is therefore ordered detained pending trial.
